DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear what is meant by 'in a time-of-flight device'. In particular it is unclear if the device is part of the claim or not. It might be clarified that 'by' is meant instead of 'in'.
According to claim 1 'an information signal' is superimposed. It is unclear what kind of information is superimposed, because any modulation signal is an information signal. It might be clarified that the information signal contains data for communication. This issue is also present in Claim 10. 
According to claims 1 and 10, groups of N pulses are emitted, which covers groups of  N=1 pulses. However, it is not supported by the description, because such  a modulation would in effect be a variation of the primary rational for invention, which is not disclosed in the accompanying description. N should be defined to be at least 2, with clear enablement from disclosure in the specification to avoid new matter issues. 
Claims 5 and 14 relate to an analog information signal, although a corresponding detailed description of such a modulation of the interval is missing in the claims and disclosure and 
In Claims 7 and 16, the reference signal generator is configured to generate the reference signal. Later on however the demodulation is done using a (different?) pulsed reference signal. What exactly is the reference signal for then? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 10, 12-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shoji (JP 2020-034438).
Shoji is also published as EP 3,617,743 and US 2020/0072977. For purposes of examination, citations will be made to the US publication. 
Regarding Claim 1, Shoji discloses a method, in a time-of-flight (ToF) measurement device [0030], for communicating data via ToF measurement pulses [Abstract], the method comprising: emitting a series of light pulses formed by amplitude-modulating light with a modulating signal 
Regarding Claim 10, Shoji discloses a time-of-flight measurement device [0030], comprising: a light source configured to emit a series of light pulses formed by amplitude- modulating light with a modulating signal [Fig 1, 8; 0039]; a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light [0105-09; #21, of Fig 1, 8], wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal; a reference signal generator configured to generate the reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the light source to emit the series of light pulses in groups of N pulses [0105-09; #21, of Fig 1, 8], the N pulses in each group of emitted pulses being emitted at regular intervals, and to selectively vary time intervals between successive groups ], such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the information signal; control one or more of the pixels to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0055-58], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0058], control the reference signal generator to vary time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0055-58; 0105-09].
Regarding Claims 3 and 12, Shoji also discloses wherein the information signal comprises an identifier for the ToF measurement device [0109].
Regarding Claims 4 and 13, Shoji also discloses wherein the information signal is a digital signal and the intervals between successive groups of the emitted pulses are restricted to a predetermined set of varying time intervals [Fig 8; 0109].
Regarding Claims 6 and 15, Shoji also discloses wherein the varying time intervals between successive groups of the emitted pulses vary from the length of the regular intervals by no more than the length of the regular intervals [Fig 8; 0104].
Regarding Claims 7 and 16, Shoji also discloses wherein the time interval between each group of the emitted pulses and the immediately following group indicates a value of the information signal [Fig 8; 0106].

Claim(s) 1-7, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lobnik (DE 10-2014-118893) – (see also Steiner - US 2015/0180581).
Regarding Claim 1, Lobnik discloses a method, in a time-of-flight (ToF) measurement device [#100 of Fig 1-4; 0044], for communicating data via ToF measurement pulses [Abstract; 0045], the method comprising: emitting a series of light pulses formed by amplitude-modulating light with a modulating signal [Fig 3; 0060], wherein emitting the series of light pulses comprises superimposing an information signal on the series of light pulses by emitting the series of light pulses in groups of N pulses, the N pulses in each group of emitted pulses being emitted at regular intervals [Fig 3, 0061, 0071], and selectively varying time intervals between successive groups of emitted pulses in response to the information signal, such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the information signal [Fig 3; 0061; 0071]; and controlling one or more pixels [#132 of Fig 1-4] configured to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0054], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0054], wherein said controlling comprises varying time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0054].
Regarding Claim 10, Lobnik discloses a time-of-flight measurement device [#100 of Fig 1-4; 0044], comprising: a light source [Abstract; 0045] configured to emit a series of light pulses formed by amplitude- modulating light with a modulating signal [Fig 3; 0060]; a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response ], such that the resulting varying time intervals between successive groups of emitted pulses are indicative of values of the information signal; control one or more of the pixels to demodulate received light using a pulsed reference signal derived from the modulating signal, to generate respective pixel signal values [0054], each of one or more of the pixel signal values being indicative of a time-of-flight from the ToF measurement device to an object and back to the ToF measurement device [0054], control the reference signal generator to vary time intervals between successive groups of reference signal pulses in correspondence to said varying of time intervals between the successive groups of emitted pulses [0054].
Regarding Claims 2 and 11, Lobnik also discloses wherein said emitting and said controlling are preceded by emitting a series of regularly-spaced pulses with no information signal superimposed thereon [0050].
Regarding Claims 3 and 12, Lobnik also discloses wherein the information signal comprises an identifier for the ToF measurement device [Fig 3; 0057-59].
Regarding Claims 4 and 13, Lobnik also discloses wherein the information signal is a digital signal and the intervals between successive groups of the emitted pulses are restricted to a predetermined set of varying time intervals [Fig 3; 0047; 0051].
Regarding Claims 5 and 14, Lobnik also discloses wherein the information signal is an analog signal [0048].
Regarding Claims 6 and 15, Lobnik also discloses w herein the varying time intervals between successive groups of the emitted pulses vary from the length of the regular intervals by no more than the length of the regular intervals [Fig 3; 0061].
Regarding Claims 7 and 16, Lobnik also discloses wherein the time interval between each group of the emitted pulses and the immediately following group indicates a value of the information signal [Fig 3; 0061].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP 2020-034438, and US 2020/0072977), as applied to claims 1 and 10 above, and further in view of Plank (DE 10-2017-105142) -  (see also Plank US 2018/0259628).
Regarding Claims 8-9 and 17-18, Shoji does not explicitly teach – but Plank does teach wherein superimposing the information signal on the series of light pulses comprises emitting the series of light pulses in pairs of groups of N pulses, wherein the second group of N pulses in each pair is shifted by a fixed phase (of 90 degrees), relative to the first group of N pulses [0050-52]. It would have been obvious to modify the system and method of Shoji to include phase shifting transmitted groups in order to easily demodulate the phase and improve the accuracy and precision of the range measurement. 

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobnik (DE 10-2014-118893), as applied to claims 1 and 10 above, and further in view of Plank (DE 10-2017-105142) -  (see also Plank US 2018/0259628).
Regarding Claims 8-9 and 17-18, Lobnik does not explicitly teach – but Plank does teach wherein superimposing the information signal on the series of light pulses comprises emitting the series of light pulses in pairs of groups of N pulses, wherein the second group of N pulses in each pair is shifted by a fixed phase (of 90 degrees), relative to the first group of N pulses [0050-52]. It would have been obvious to modify the system and method of Lobnik to include phase shifting transmitted groups in order to easily demodulate the phase and improve the accuracy and precision of the range measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645